[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal by the property owner from the doings of the Board of Tax Review with respect to its failure to reduce the assessment concerning the plaintiff's property known as and located at #383 Silas Dean Highway, Wethersfield, Connecticut re the assessment of October 1, 1989.
The subject property consists an office building of two floors with a gross building area of 5,376 square feet. The CT Page 4133 building is situated on a lot of approximately 19,200 square feet. The building is utilized as an office building.
The Assessors valued the property at $743,300.00, resulting in an assessment, at 70%, of $520,100.00. The board of Tax Review affirmed the Assessors, and the plaintiff appeals to this court. The plaintiff, as owner, is an aggrieved person and hence a proper party to bring this appeal.
The plaintiff produced the testimony and the appraisal report of a qualified appraiser, Mr. Ernest B. Gilmour. He testified that the property had a market value of $450,000.00. Mr. Gilmour relied upon the Market Data Analysis Approach, utilizing the Cost Approach for verification purposes. He did not feel that the Income Approach was applicable because he was of the opinion that vacancy rates in the area were substantially higher than customary vacancy rates, and would produce an unrealistic final result.
The defendant produced the testimony and the appraisal report of a qualified appraiser, Robert Flanagan. Mr. Flanagan utilized the Income Approach, which resulted in an opinion of market value at $641,000.00. He utilized the Market Data Analysis Approach for verification purposes.
The Court determines that the Market Data Analysis Approach utilized by both of the appraisers, with varying emphasis, is the most realistic and reliable method used by the appraisers. Mr. Gilmour is of the opinion that the comparable sales analysis, using various sales, produces a value based upon per square foot of building area of $83.71 per square foot. Mr. Flanagan is of the opinion that this approach, using various sales, produces a per square foot of building area of $120.00 per square foot.
The Court determines that the most appropriate of the comparable sales utilized by Mr. Gilmour, in terms of size, building utility and general comparability is his comparable #3, located at 2071 Silas Dean Highway, Rocky Hill, which sold for $103.76 per square foot in January 1989.
The most appropriate comparable sale utilized by Mr. Flanagan in terms of size and building utility and general comparability is his comparable #5, located at 85 Wolcott Hill Road, Wethersfield, which sold for $101.86 per square foot in CT Page 4134 May 1988.
Appropriate adjustments must be made upward for the subject by virtue of its superior location vs. the said comparables, with some offset because of an occasional problem of water back up in the basement pipe of the subject property, and lesser considerations for zoning and topography.
The Court determines that the subject property is properly valued at $108.00 per square foot of building area, and determines the true and actual value of the property to be $580,608.00.
The valuation of the subject property, using an income approach with market rent of $13.50 per square foot and vacancy/collection loss of 7-1/2%, both of which figures the Court finds to be more realistic than those used by Mr. Flanagan reveals a valuation which is very similar to the valuation determined by the Court in utilizing the more reliable Comparable Sales Approach.
The Court finds that the true and actual value of the subject property to be $580,608.00, and that the assessed value, at 70%, is $406,425.60. The assessment is reduced accordingly.
L. Paul Sullivan, J.